Title: Invoice from Robert Cary & Company, 13 February 1765
From: Robert Cary & Company
To: Washington, George



London 13th Feby 1765

Invoice of Costs & Charges of Goods Shipped on Board the William and Mary John Boyes Commander upon the proper Acct & risque of Colo. George Washington Virginia and to him Consigned.


 Theodosia Crowley Iron


6 plate Stock Locks with Bars & Screws @3/
[£] .18.  


2 Extra: Iron Rimb’d Locks with pullbacks Wards Round Keys hard brass furniture & box staples &ca Compleat @10/6
1. 1.  


1 Dozn Sickles 5/ 1 Dozn Ditto 6/6
.11. 6


3 dozn large Whipsaw files 6/6
.19. 6


3 dozn Scythe Stones 1/
. 3.  


1 bright Iron Stew pan & Cover
.10. 6


1 Ditto Do
.11. 6


Cask
. 2. 6


1 Hay Knife
. 2. 9


2 Extra: steel Handsaws 5/
.10.  


½ dozn Grass Scythes 30/
.15.  


4 Corn Scythes with Sneads & furniture Complt
.18.  


4 Cradles for Ditto 2/
. 8.  


Canvas & Cord
. 1. 6


6 strong Iron Ditchers Shovels 4/
1. 4.  


Canvas & Cord
. 1.  


Burgess, Glover, & Strothel Linnen


5 ps. 530 Ells Hempen Sprigg at 7½ untid
16.11. 3


2 ps. Hessen 18/
1.16. 0


8 Ells Hessen Wrappers
. 5.  


Packing
. 1. 6


Mauduit Wright &ca Woolen


2 ps. Welch Cotton (99 98) 197 yards 15¾
12.18. 6


1 ps. fine Scarlet in Grain Shalloon 54/6
2.14. 6


1 ps. wt. Kendall Wrapper
. 7. 6


Canvas &ca
. 4.  


Farrer & Company China


2 6 Quart Stone Jugs
. 2. 8


2 large English Tea Pots
. 5.  



2 blue & white China Qt Mugs
. 8.  


2 pts Nankeen Ditto
. 8.  


6 blue & white Pickle Shells
. 5.  


Box
. 2.  


1 Chest, Cord, & Cording



Richards & Yerbury Hose


2 pair Mens fine mixt col[ore]d Silk Hose 14/
1. 8. 0


2 pr Womens Superfine white Ditto 12/6
1. 5.  


6 pr Ditto 4 thd Superfine India Cotton 7/6
2. 5.  


4 pr Ditto Do Thread 6/6
1. 6   


1 Mans Beaver Hat
1. 4.  


A Box for the Hat
.  . 8


Thos Johnson Turnery


A Lawn Search
. 1.  


6 Lawn bottoms
. 5.  


4 large Painting Brushes
. 2.  


2 Small ditto Ditto
.  . 5


Lardner & Baratty Habery


6 lb. fine Shoe thread 15d.
. 7. 6


15 lb. Maidstone brown Do 2/
1.10.  


1 lb. Whited brown Do
. 3. 8


1 lb. Do Do
. 4. 9


Charles Brown Corks


20 Groce of Corks @2/ & Bag 1/
2. 1.  


William Weale Tea Kitch.


1 Brown Tea Kitchen
1.15.  


Richard Weale Cutlery


1 Neat Tortoise shell Knife
. 4. 6


500 Perch hooks
. 3. 9


1 pair large Scissars
. 1. 2


1 pr Smaller Do
. 1.  


Cartony & Son Tea


10 lb. finest Hyson Tea @18/
9. 0. 0


2 Cannisters and Box
. 7.  


Davidson & Dennis Sadlery


2 best black leather Jockey Caps with la: Pokes
. 9.  


1 dozn Plow Bridles with Hempen Reins
.15.  


Edwd Gilberd Books


12 Numbers of Country Magazine—Jany to Decr 1763 (being all tht were Published)
. 6.  


Hippesley & Hunt Linnen


1 piece brown Holland
2. 4. 0


2 ps. Irish 1 qt. 50 yards 15½
3. 4. 7



25 Yards Ditto 4 22d.
2. 5.10


26 Yards Ditto 12 3/6
4.11.  


4 Yards Book Muslin 8/
1.12.  


2 Yards 6/4 Ditto 6/
.12.  


Francis Nalder Cheese


1 Cheshire Cheese 46½ lb. 5d.
.19. 4


2 dble Gloucester Ditto 41 6d.
1. 0. 6


A Case to Ditto
. 1. 8


Chas Lawrence Taylor


10½ Yds light col[ore]d fine worstd Shag 4/6
2. 7. 3


2½ yds fine scarlet worsted Ditto 5/6
.13. 9


Making the Suit
.16.  


5½ yds fine mock Scarlet Shalloon
.11.  


Sewing Silk twist Buckram &ca
. 6.  


Linings to Breeches, & Dimety to Waistt
. 6. 6


18 Coat Buttons 2 dozn breast Do & Pockets
. 4.  


A Box
. 1. 6


Jno. Didsbury Shoes


2 pr Sattin Pumps lind with Silk 14/
1. 8. 0


4 pr Callimanca Pumps 7/6
1.10.  


1 pr dble Campaigners
.15.  


1 pair dble Channel Pumps
.10. 6


1 pr Boots & Spur Leathers
1. 8.  


James Gordon Seeds


10 lb. Northern or Napir Turnip 3d.
. 2. 6


A Bag
.  . 6


Shelbery & Lettice Millery


A White mode Cloak & hat trimd wt. point Blond
4. 0. 0


Black silk Apron trimmed with broad Lace
1. 8. 0


1 ps. of Penny and 2d. wt. Ribbon
. 6.  


A Turkey stone col[ore]d Necklace & Earings
1.11. 6


2 Yards black velvet Ribbon
. 5.  


4 Oz. Barbers silk
. 6. 6


1 Oz. of Green silk Twist for Purses
. 3. 3


2 Oz. Chinese silk Netting
. 6. 3


3 Stomachers & Sleeve knots 5/
.15.  


1 dozn white flat silk laces
. 4. 6


6 sprig wires
. 1.  


1 M best London Needles sorted
. 5.  


1 pr Jean Stays
1.11. 6


9 pr wt. kid Gloves & Mitts
.18.  


1 pr of col[ore]d Ditto @26/ pr Doz.
1. 0. 3


A Black russet Quilted Coat
1.16.  



Hat case
. 1.  


Portage
. 1. 6


Humphrys & Harris Plaid H.


4 dozn pr Plaid Hose 11/6
2. 6.  


4 dozn pr Do Do 12/6
2.10.  


Packg cloth for a Truss
. 2.  


Andrews & Middleditch Grocery


8 fine single Loaves 0. 3. 12 @72/
3. 1. 9


8 Do dble Do 60 10½
2.12. 6


1 Jarr fine new Raisens (47 16) 1 Q. 3 lb. 60/
.16. 7


1 Do Do Currts 1 52/
.13.  


1 Do Jordan Almonds 15 16d.
1. 0. 0


White Ginger 0. 0. 6 10d.
. 5.  


Cinnamon ½ 15/
. 7. 6


SaltPetre 25 10½
1. 1.10 1/2


A New Tierce 4/6 2 Stone Jarrs 4/
. 8. 6


Allom 0. 1. 26 35/
.16.10 1/2


Copperas .2. 5/
. 2. 6


Barrel 1/6 Carte 9d.
. 2. 3


Charles Wilkens Pickles


½ lb. Morels
. 6.  


½ lb. Trufles
. 6.  


2 Qt Bottles Capers 4/6 4 Do french Olives 11/
.15. 6


6 lb. Bottles Mustard 12/ 1 Gall. fine Oyl 9/
1. 1. 0


4 Bottles 1/ 6 Baskets Salt 6/ 1 Box for the ab[ov]e 3/6
.10. 6


Benja. Kenton Porter


24 dozn fine old Portr Bottd Packd & Wired 6/6
7.16. 0


2 Casks 11/ Cartage, Wharfage, & Watermen 3/
.14.  


Tull & Company Sein


1 Sein 50 fathom long 9 foot in the Middle & 7 at the ends @2/6
6. 5. 0


10 lb. laid Twine @1/2
.11. 8


2 Coils of w[hit]e Inch Rope 100 fathom each Wt 0. 3. 24 @6d. pr lb.
2.13. 6


200 fathom of Deep-Sea Lines weight 40 lb. @6d.
1. 0. 0


Cask
. 5.  


Thomas Hammond Biscuit


0. 2. 0 White Bread 15/ Cask 2/
.17. 0


[total]
153. 9. 9


Entry out Searchers fees & Shipg Chars.
1.18. 6


Freight Primage & Bills of Loading
4.14.  



Premo on £170 Insurd at 2½ prCt & policy
4. 9. 6


Commisn on £164.11.9 at 2½ prCt
4. 2. 3



£168.14. 0


Errors Excepted pr Robt Cary & Co.
